Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Matthews appeals the district court’s order granting the United States’ motion to dismiss his Federal Tort Claims Act suit for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Matthews v. United States, No. 1:12-cv-01473-LO-TCB (E.D.Va. Jan. 13, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *284court and argument would not aid' the’ decisional process.

AFFIRMED.